Citation Nr: 0826689	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle 
disability as secondary to service-connected bilateral hallux 
valgus and pes planus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from September 1978 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied, in pertinent 
part, the veteran's claim of service connection for a right 
ankle disability as secondary to service-connected bilateral 
hallux valgus and pes planus.  The veteran disagreed with 
this decision in January 2005.  He perfected a timely appeal 
in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2006, the veteran appeared at a Travel Board hearing 
before a Veterans Law Judge who is no longer employed by the 
Board.  Because the law requires that the Veterans Law Judge 
who conducts a hearing on appeal must participate in any 
decision made on that appeal, in June 2008, the Board offered 
the veteran the opportunity to testify at another hearing.  
38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  In 
response, the veteran requested another Travel Board hearing.  
Given the foregoing, and although the Board regrets any 
additional delay in adjudicating the veteran's claim that may 
be caused by this REMAND, this case must be returned to the 
RO to arrange for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran and 
his service representative concerning this 
hearing should be included in the claims 
file. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

